DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed firearm noise suppressor, comprising: a baffle chamber unit defining a plurality of separated interior chambers and having a length and a substantially imperforate outer wall surface, the interior chambers separated by at least one interior baffle wall with a central opening having structure to allow passage of a projectile; and a removable identification band with identifying indicia thereon assembled on the baffle chamber unit covering at least a portion but less that the entire length of the outer wall surface of the baffle chamber unit’s length and a selected area of the band affixed to the outer surface of the baffle chamber unit preventing the removal of the band without a machining process to the selected area. The prior art of record further fails to disclose or fairly suggest the claimed method of manufacturing such a claimed firearm noise suppressor comprising the steps of providing the above claimed baffle chamber unit; providing the above claimed removable identification band; and further including the step of placing the band on the baffle chamber unit and affixing a 
Additionally the prior art of record fails to disclose or fairly suggest the claimed firearm noise suppressor, comprising: a baffle chamber unit defining a plurality of interior chambers and having a length and an outer surface; and a removable identification band with identifying indicia thereon assembled on the baffle chamber unit covering less that the entire length of the baffle chamber unit’s length and a selected area of the band affixed to the outer surface of the baffle chamber unit preventing the removal of the band without a machining process to the selected area, wherein the outer surface of the baffle chamber unit includes at least one dimpled recess, the identification band being situated over the at least one dimpled recess, and the band having a deformed selected area protruding into the dimpled recess. Finally, the prior art of record fails to disclose or fairly suggest the claimed method of manufacturing such a claimed firearm noise suppressor, comprising the steps of providing the above claimed baffle chamber; providing the specific removable identification band; and placing the band on the baffle chamber unit and affixing a selected area of the band to the baffle chamber unit in a manner that prevents the removal of the band without a machining process to the selected area, wherein the baffle chamber unit has at least one dimpled recess on the outer surface and the band is placed over the at least one dimpled recess, the band affixed by deforming the selected are of the band to protrude into the dimpled recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641